 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers Union Local 1290andWalters Foundation,Inc. Case17-CC-453February 11, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn October 27, 1971, Trial Examiner Lloyd Bu-chanan issuedthe attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief and the General Counsel filed exceptions anda supporting brief. Respondent also requested oral ar-gument.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,and conclusions only to the extentconsistent herewith.The complaint alleges that Respondent violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act by picketing at agateused exclusively by neutral employers. The TrialExaminerfound that certain of Respondent's picketingat such locations violated Section 8(b)(4)(i)(B) but thatRespondentdidnottherebyviolateSection8(b)(4)(ii)(B).This case arose out of a dispute at the Park-MarEstates construction site in Lawrence, Kansas. Thefacts are, in all significantrespects, uncontroverted.The general contractor for the Park-Mar Estatesproject is Park-Mar Contractors. Among the severalsubcontractors performing work on the project is theCharging Party, Walters Foundations, Inc. Althoughthe west side of the Park-Mar project site is not en-closed by a fence, and no physical gates exist, there arethree access routes leading into the project from KasoldAvenue, which borders the project on the west. Theseentrances are referred to as the North Gate, the South-west Gate (approximately 1,300 feet south of the NorthGate), and the South Gate (approximately one-halfblock south of the Southwest Gate). At the time of thedispute, work was being performed at only one loca-tion, approximately 100 feet in from the SouthwestGate and 1,300 feet from the North Gate. From thearea where the work was being performed, the NorthGate was not visible.On Thursday, May 13, 1971, Respondent beganpicketing at the project site, displayinga signindicatingthat "Walters is breaking down established workingconditions of Laborers Local 1290, AFL-CIO." Thispicketing took place at the Southwest Gate. Althoughthe precise basis for the dispute is unknown,it is clearthat Respondent's dispute was with Walters and notwith Park-Mar or any other employer working at thesite.The picketing continued the next day, May 14, alsoat the Southwest Gate. On Saturday, May 15, Walters'attorney notified Respondent by telegram that, begin-ningMonday, May 17, the North Gate would be setaside for employees of Walters. All other employeeswould use the Southwest Gate.On May 17, appropriatesignswere placed at theNorth Gate and Southwest Gate signifying which em-ployees were to use whichgate.Both signs were placedprior to 8 a.m. When the picket arrived at the site hebegan picketing at the Southwest Gate, as he had donepreviously. Upon receiving Walters' telegram, John J.Rider, Respondent's field representative, went to thesite and, at approximately 8 a.m., moved the picket tothe North Gate,' the gate designated for Walters' em-ployees.At that time there was a road construction crewworking on Kasold Avenue just north of the project,within 20 feet of, and progressing toward, the NorthGate. After stationing the picket at the North Gate,Rider contacted Respondent's counsel and informedhim that the only work being performed in the area ofthe North Gate was that being done by the road con-struction crew. None of the Park-Mar Estates workcould be seen from the North Gate. Thereafter, Re-spondent's counsel telephoned counsel for Walters andinformed him that Respondent would honor any prop-erly constituted reserved gate, but that Respondent feltthat the North Gate was inappropriate. Respondent'scounsel then asked to be notified if the reserved gatewere moved.At or about noon, the picket was moved from theNorth Gate back to the Southwest Gate, where heremained until approximately 4:30 p.m.Prior to 1:30 p.m. road construction work on KasoldAvenue had progressed to the point at which the roadcrew was cutting away the bank of the roadway nearthe North Gate, causing the project to become inacces-sible from the North Gate. The situation promptedWayne Hall, Park-Mar's superintendent, to remove thesign from the North Gate and place it at the South Gateat or about 1:30 p.m. Just after 1:30 p.m. the NorthGate was, in fact, blocked. As he moved the sign fromthe North Gate to the South Gate, Hall told the picketthat the sign was being moved, although he did not tell'Respondent's request for oral argument is hereby denied In our opin-ion, the record,including the exceptions and briefs,adequately presents theissues and positionsof the parties'The General Counseldoes not contendthatthe initial picketing at theSouthwest Gate on May17 violated the Act.195 NLRB No. 71 LABORERSUNION LOCAL 1290371the picket to notify Respondent, nor did Hall notifyRespondent's business agent.Thereafter, allWalters' employees used only theSouth Gate. There was no picketing by Respondentafter this date,May 17.On the basis of the above facts, the Trial Examinerconcludes that Respondent's picketing at the South-west Gate from noon, when the picket was moved, until1:30 p.m., when the reserved gate was changed, vi-olated Section 8(b)(4)(i)(B) of the Act. In support of hisconclusion, the Trial Examiner reasons that Respond-ent's grievance was against Walters and, by its picket-ing at the Southwest Gate, Respondent sought to en-mesh neutral employees in a refusal to work, with anobject of forcing neutral employers to cease doing busi-ness with Walters. We do not agree.In developing standards by which to measure thelegality of the type of picketing involved herein, thecontrolling consideration has been to require that thepicketing be so conducted as "to minimize its impacton neutral employees insofar as this can be done with-out substantial impairment of the effectiveness of thepicketing in reaching the primary employees."3 TheBoard has refused to apply these standards in an inflexi-blemanner, but rather has attemped realistically tobalance the interest of neutrals with the union's interestin reaching the primary employer.' The ultimate aimremains to insulate neutrals to the extent this can beaccomplished in a manner that does not impair a un-ion's ability to engage in primary picketing.In the present case, it is undisputed that Respond-ent's conduct complied in all respects with the stan-dards for lawful common situs picketing established inMoore Dry Dock, 5with the arguable exception of pick-eting covering a 4-hour period during which Respond-ent's failure to confine its picketing to a gate reservedfor primary employees allegedly established a pro-scribed secondary objective. It is true that neutral em-ployers may, by the device of a separate gate, limit thesitus of the primary dispute and thereby preclude law-ful picketing at other locations. However, it is equallyclear that such an arrangement must be established ina manner which avoids confusion and the possible en-trapment of a union, and under conditions which rea-sonably assure that picketing at the designated primaryentrance will reach the on-site business activity of theprimary employer. In this case, from the initial estab-lishment of the North Gate, it was apparent that saidRetail Fruit&Vegetable Clerks' Union, Local 648, Retail Clerks Inter-national Association,AFL-CIO (Crystal Palace Market),116 NLRB 856;Sailors' Unionof the Pacific,AFL (Moore Dry Dock Company),92 NLRB547International Brotherhood of Electrical Workers, Local 441 (SuburbanDevelopment Co),158 NLRB 549,Building&Construction Trades Councilof NewOrleans, AFL-CIO (Markwell and Hartz, Inc.),155 NLRB 319Sailors'Unionof the Pacific,AFL (Moore Dry Dock Company),supra.entrance would remain open only until the road con-struction crew had progressed far enough south onKasold Avenue to block access to the site through theNorth Gate. When Respondent's picket first arrived atthe North Gate, the road crew was already within 20feet of the North Gate. It was obvious, therefore, thatWalters' employees and those of its suppliers, at sometime that day, would have to use some entrance otherthan the North Gate. In fact, prior to 1:30 p.m. itbecame apparent even to Park-Mar that the NorthGate could no longer be used by Walters' employees.In the face of the uncertainty presented by imminentclosure of the North Gate, Respondent, at noon, movedits picket from the North Gate, back to the SouthwestGate, the gate previously used by primary employees.Before the picket was moved, however, Respondent'scounsel had requested to be notified in the event adifferent gate was established for Walters' employees.Yet, when Park-Mar transferred the primary gate fromthe North Gate to South Gate, Respondent's counselwas not notified as requested. Indeed, although com-munication as to the location of the gates previouslyhad been between Respondent's officials and Walters,the change in gates was accomplished merely by Park-Mar's superintendent telling Respondent's lone picketthat he had "removed the sign that was at the NorthGate and was taking it to the South entrance andputting the sign up there."On the basis of the foregoing, we are unable to con-clude that the situs of the dispute was defined eitherwith a sufficient degree of certainty or permanence tocircumscribe the area of lawful primary picketing. Con-sidering the brief period of allegedly unlawful picketingin relation to the ambiguities presented by the tempo-rary availability of the North Gate, the changing of theprimary gate only a half day after its establishment, andthe failure to give notification of such change to respon-sible union officials as had been done in the past and asrequested,we are not persuaded that Respondent'spicketing at the Southwest Gate supports an inferenceof proscribed secondary activity.Accordingly, we find that Respondent's picketingdid not have an unlawful object proscribed by Section8(b)(4)(i)(B)6 and we shall order the complaint hereindismissed in its entirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.'Although the General Counsel filed exceptions to the Trial Examiner'srefusal to find that Respondent's conduct violated Sec 8(b)(4)(ii),inviewof our disposition of the case we find it unnecessary to reach that issue. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaintherein(issued June 16,1971; charge filed May 17, 1971)alleges that Local 1290 has violated Section 8(b)(4)(i) and(ii)(B) of the National Labor Relations Act, as amended, 73Stat.519, by inducing and encouraging individuals employedby persons engaged in commerce to engage in a strike orrefusal in the course of their employment to use,process,transport,or otherwise handle or work on goods,articles,materials, or commodities,or to perform services, and bythreatening,restraining,and coercing persons engaged incommerce,such persons being secondary employers herein;an object of such acts and conduct being to force and requiresuch persons to cease doing business with a main contractor,also a secondary employer herein,so that the latter wouldcease doing business with the primary employer.The com-plaint is framed in terms of violation of the reserved gatedoctrine,not of threats or violence.The answer,as modifiedby stipulations,denies the allegations of violence.The case was tried before me at Lawrence,Kansas,on July7, 1971. Briefs have been filed by the General Counsel andLocal 1290. The General Counsel's unopposed motion tocorrect the transcript as therein indicated is granted. TheCompany stickles on an issue which,were it meritorious,should claim the attention of the legislature.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAWITHEBUSINESSOF THE VARIOUS COMPANIES, AND THELABOR ORGANIZATION INVOLVEDItwas admitted at the trial thatPark-Mar Contractors, apartnership,is the general contractor in constructionof Park-Mar Estates at Lawrence,Kansas; thatWalters Foundation,Inc., is constructing concrete foundations and floors,CharlesH. Dunbar d/b/a W. A.Dunbar & Sons is excavating andhauling materials,and R.H. Rhodes d/b/a Rhodes Heatingand RoofingCo. isinstalling heating,air conditioning, sheetmetal and roofing materials,all on the Park-Mar project; andthat Park-Mar,Walters,Dunbar,and Rhodes are severallyengaged in commerce within the meaning ofthe Act, thelatter three as subcontractors of Park-Mar.I find and con-clude accordingly.I also find and conclude that,as admitted,1290 is a labor organization within the meaningof the Act.IITHE UNFAIR LABOR PRACTICESAfter theadmissions concerning commerce,and tentativeagreement and many modifications, a lengthystipulation wasread intothe record at the end of the morningsession.'On'At the afternoon session, citing part of the discussion at the morningsession while this stipulation was being arranged,Mr Reinhold, counsel for1290, charged me with "a bias or a prejudice at least as to this particular caseor as to the admission of evidence,"he requested that I declare a mistrialand disqualify myselfAt the opening of the trial I received after more than 2 hours of discussionstipulations concerning facts not in dispute,which materially lessened thenumber of witnesses and shortened the trial.During these discussions off therecord and after apparent agreement between counsel,Mr Reinhold severaltimes injected additional matters for inclusion in the stipulation I humor-ously remarked in an attempt to lessen tension among counsel that repeatedbelated injections of new matter after the proposed stipulation had been soarduously prepared,modified, and reread for approval of counsel might raisea question concerning the credibility of the supplementary materialWhen we reconvened that afternoon,Mr Reinhold made the charge andrequest noted above Denying that I was biased or prejudiced,I told him thatThursday, May 13, 1971, 1290 began to picket Walters at theproject; the picketing continued on May 14, all at the Mainor Southwest Gate. On Saturday, May 15, Walters' attorneynotified 1290 by telegram that as of Monday morning, May17, the North Gate on the project would be set aside for theuse of Walters employees only and that all other contractorsand employees would use the Southwest Gate exclusively.On the morning of May 17 a sign, copy of which wasreceived as General Counsel's Exhibit 2-A, was posted at theNorth Gate, and anothersign,General Counsel's Exhibit2-B, was posted at the Southwest Gate.General Counsel'sExhibit 2-A read:"Entrance for exclusive use of followingcontractors and suppliers Walters Construction Company."General Counsel's Exhibit 2-B read: "Entrance for exclusiveuse of following contractors and suppliers"and listed thefollowing names:White Installation,MorrisonDrywall,Wickes Lumber,Robinson Brothers,Rhodes Heating, ScottConstruction, Ransford Electric, Penny Red-Mix, NelsonPainting,W. A. Dunbar,and Hetzel Haul. The picket signappears in the background of General Counsel's Exhibit 2-B:"Walters is breaking down established working conditions ofLaborers Local 1290, AFL-CIO." The sign itself,as distin-guished from its placement,is not under attack.The primary employer, with whom 1290 has been in dis-pute, isWalters;1290 has no labor dispute with Park-Mar,the general contractor who, like Rhodes,Dunbar,and theother contractors or suppliers named, is thus a secondaryemployer.It is not claimed that 1290 committed any violation priorto approximately 12 noon on May 17. About noon the picket,who had been stationed at the North Gate that morning(following the telegram of May 15), was transferred fromthere to the Southwest Gate, where he remained until approx-imately 4:30 that afternoon. There are actually three en-trances to the project. Besides the North and SouthwestGates, which are approximately 1,300 feet apart,there is aSouth Gate about or less than half a block south of theSouthwest Gate. From the place where construction was be-ing carried on inside and near the Southwest Gate,the NorthGate cannot be seen. The nearest work on the project wasapproximately 100 feet from the Southwest Gate; no workwas being performed on the project less than approximately1,300 feet from the North Gate. There wereno actual gatesor fences on this west side of the project; at each of the threegates mentioned there was a path or access route leading intothe project.Othercontractors and crews were constructing a publiccement road on Kasold Avenue,which runs north and southand which abuts on the Park-Mar project's west side. Someof these were working within 20 feet of the North Gate onMay 17, and were closer to it than were Walters employeesalthough,as we shall see,road work was being performedalong the entire street and in front of all three gates.On the morning of May 17 counsel for 1290 informedWalters' attorney by telephone that 1290 would recognize aproperly constituted reserve gate but that this (the North)Ihad formed no advance opinion and showed him my trial notes whichcarried the notation to await the testimony on the point which he said heintended to cover To counsel's statement that his motion was not personal(I believe that this was off the record),Ireplied that it was personal to theextent that it was directed toward a person but that it was not offensive(This was repeated on the record in Iron Workers Local 10(R & T SteelContractors, Inc) Case 17-CP-119, 120, which was tried the next day andwhich Mr Reinhold, attorney for Iron Workers Local 10, opened with amotion that I disqualify myself because I had said that his motion in theinstant case was personal, my statement that it was literally personal but notoffensive was apparently still not clear to him although I had stated the daybefore that he hadeveryright to make the motion ) LABORERSUNION LOCAL 1290373gate was not properly constituted because it was too far fromthe gate used by the other Park-Mar project employees andfrom the work being done on the project.Supplementing these facts, it appears that General Coun-sel's Exhibit 2-A was placed at the North Gate between 7:30and 8 a.m. on Monday, May 17. The reservedgate sign,General Counsel's Exhibit 2-B, was placed at the SouthwestGate about or shortly after 8 a.m. The North Gate was stillaccessible from the street at 1:30 p.m. but work by the roadconstruction company on the street in front of the project andall three of the gateswas makingthe project inaccessible asitproceeded from the north. The Walterssign,GeneralCounsel's Exhibit 2-A, was moved from the North Gate tothe South Gate at approximately 1:30 p.m., and entrancefrom the street was no longer possible at the North Gateshortly after 1:30. Having entered through the North Gate (asupervisor entered through the South Gate between 3:30 and4 p.m.), all Walters employees (and that supervisor) left viathe South Gate that afternoon.There is no reason to doubt the testimony by Hall, Park-Mar's superintendent, that he made and placed the gate signsand that there were only two. When a sign was placed at theSouth Gate, it was one of the two which had been placedpreviously, specifically the one which had been at the NorthGate. There is no question but that the reserved' gate sign wasplaced and remained at the Southwest or Main Gate. Stultz,later identified as the business representative and financialsecretary of a Carpenters local, was at least mistaken whenhe testified that he saw one like it at the South Gate. All ofthiswould indicate violation from noon, when the picketarrived at the Southwest Gate, until 4:30, when he left thatafternoon.Hall testified that he did not call 1290 but told the picketat the Southwest Gate that he was moving the sign from theNorth to the South Gate, which was to be for the exclusiveuse of Walters' employees. The picket, assigned and movedabout by 1290, had already violated the reserved gate rulewhen, on assignmentby 1290, he was stationed at the South-west Gate at noon and thereafter. It becomes unnecessary todecide whether, with respect to the picketing after 1:30, thepicket's knowledge that the Walters sign, General Counsel'sExhibit 2-A, had been moved to the South Gate is attributa-ble to 1290.In any event, the violation occurred and continued betweennoon and 1:30 p.m. when, after establishment of the separategate for Walters' employees at the North Gate and before theSouth Gate was used or any sign placed there (so that theissue was during that period admittedly confined to the Northand the Southwest Gates alone), the picket was stationed atthe Southwest GateStultz testified that he saw "Robinson" come out of theSouth Gate and that the sign posted there had Robinson'snameon it Even were this testimony, uncertainly given, tobe relied on, and it is not, it would not show use of that gateby any employees other than Walters'. If used by Robinson,the only identification of anyone with thatname(this is notto slight Defoe) is the inclusion of Robinson Brothers as oneof the contractors on the job named in General Counsel'sExhibit 2-B, not an employee.'Reference throughout was to G.C.'s Exh 2-A, as the reservedgate signWhile that sign indicated reservation for Walters employees, it is correct torefer to the Southwest Gate, reserved for employees of secondary employ-ers, as the reservedgate,and to G C's Exh 2-B as the reservedgate signThere is no confusion concerningthe gatesand who used them, the signsand where they were postedStultz also testified that he saw Rickle, a contractor in thearea, entering the project through the South Gate. It does notappear that Rickle was a contractor here or had any em-ployees on the site. There is no testimony that any employeeentered or left the project except by one of the three gates:Walters' by the North Gate, later leaving by the South Gate,all other employees by the reserved Southwest Gate.Itwould go beyond the facts here shown to point out thatthe presence of Robinson at the South Gate would notlegitimatize picketing at the Southwest Gate reserved foremployees of secondary employers and not used by Walters.Nor is there evidence of "mingled use"' of the reserved gate.Crisscrossing paths or tire tracks inside the project wouldnot indicate access from outside at any place other than thethree gates. Such tracks inside the project cannot support aclaim that accesscouldbe had at many other places. Butbeyond this, to repeat, there is no testimony that employeesin factdidenter except through the gates set aside for them.The project's layout, its boundary, access to it, how to "defineinside or outside,"-these are not abstruse concepts. Theyneed not be described in Devanagari.There is not a scintilla of evidence to support the statementby Rider, 1290's representative and moving spirit, that he orReinhold was concerned lest the road construction companyassume that it was being picketed. An approach to that com-pany would have forestalled such an assumption, now in thesecond degree as 1290 assumed that there might be an as-sumption. With work done along the entire street and in frontof all three gates, the North Gate becoming impassable at1:30, it was not shown how or why 1290's alleged concernwould be lessened or the road company's assumption avoidedby transfer of the picket from one gate to another.Concerned, Rider or his attorney would have attempted,when the picket was first stationed or at some time before hewas moved, to explain to the road construction company(were explanation beyond the picket sign necessary) in orderto avoid or lessen any not yet manifest reaction or assumptionby it. But this was not done. The claim of concern is fancifuland incredible. To the extent that 1290's attorney testified tosuch concern, we need not make a credibility finding. Nor didReinhold claim that he suggested to Rider that explanationbe offered to the road construction company with respect topicket signs at any of these gates.Neither, as Reinhold now admitted, was there previousreference at the trial (when his telephone conversation withWalters' attorney on May 17 was being discussed, either onor off the record, although the right to add was specificallyreserved when the stipulation was finally entered into) to anyrequest that he be notified of any change in the location of theWalters' gate. It had been clearly argued that the reservationof the North Gate for Walters' employees was "inappropriateand deficient and defective" since the paths taken by variousemployees crisscrossed once the separated employees enteredupon the project; and that the Walters (North) gate purposelyset up in an "unrelated area," was therefore inappropriate:that the gate for the employees of the primary employer mustbe set up near the gate used by the neutral employers' em-ployees so that the latter could see and presumably would berestrained by the presence of any picket.The argument continues that the picket's sign at the NorthGate was not visible from the place where the work was beingdone near and inside the Southwest Gate. But the rationaleof the reserved gate doctrine is that full opportunity be givento picket the primary employer while yet minimizing the'Local No. 761, IUE (General Electric Corporation) v NL R B.,366U S 667, 682 SeeNashville Building and Construction Trades Council(Markwell & Hartz, Inc),383 F 2d 562 (C A 6), enfg 164 NLRB 280 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpact on secondary employers and their employees.' Themodulus of permitted activity remains the right of secondaryemployers and their employees to function without threat orinducementto the contrary while yet permitting a union topicket the primary employer.Its grievanceagainstWalters, 1290 by proscribed picketingsought toenmeshneutral employees in a refusal to work andthus to do business with Park-Mar, and thus with Walters,an object being,as alleged, to force these secondary or neutral'SeeBricklayers, Local I (Don Salisbury Bricklaying Company),191NLRB No. 5employers to cease doing business with Walters. Local 1290unlawfully induced and encouraged employees of secondaryemployers, an object being to enmesh secondary employers inits dispute with Walters and to force and encourage Park-Mar to cease doing business with Walters. This was violativeof Section 8(b)(4)(i)(B); I so find and conclude. With refer-ence to the allegation of violation of Section 8(b)(4)(ii)(B), itdoes not appear that, whatever the object, secondary employ-ers were threatened, coerced, or restrained. That allegationmust be dismissed unless it be held that inducement or en-couragement of employeesper seunlawfully threatens, co-erces, or restrains their employers.[Recommended Order omitted from publication.]